Exhibit 10.10

APPLE INC.

2003 EMPLOYEE STOCK PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

NOTICE OF GRANT

 

Name:   _____________________________  (the “Participant”) Employee ID:  
_____________________________ Grant Number:   _____________________________ No.
of Units Subject to Award:   _____________________________ Award Date:  
_____________________________  (the “Award Date”) Vesting Commencement Date:  
The first day after the Award Date that is the 15th day of a calendar month.

Vesting Schedule:

This restricted stock unit award (the “Award”) is granted under and governed by
the terms and conditions of the Apple Inc. 2003 Employee Stock Plan and the
Terms and Conditions of Restricted Stock Unit Award, which are attached hereto
and incorporated herein by reference.

You do not have to accept the Award. If you wish to decline your Award, you
should promptly notify Apple Inc.’s Human Resources Equity Group of your
decision in writing at 1 Infinite Loop MS: 84-CO, Cupertino CA 95014. If you do
not provide such written notification within thirty (30) days after the Award
Date, you will be deemed to have accepted your Award on the terms and conditions
set forth herein.



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD

1. General. These Terms and Conditions of Restricted Stock Unit Award (these
“Terms”) apply to a particular restricted stock unit award (the “Award”) granted
by Apple Inc., a California corporation (the “Company”), and are incorporated by
reference in the Notice of Grant (the “Grant Notice”) corresponding to that
particular grant. The recipient of the Award identified in the Grant Notice is
referred to as the “Participant.” The effective date of grant of the Award as
set forth in the Grant Notice is referred to as the “Award Date.” The Award was
granted under and is subject to the provisions of the Apple Inc. 2003 Employee
Stock Plan (the “Plan”). Capitalized terms are defined in the Plan if not
defined herein. The Award has been granted to the Participant in addition to,
and not in lieu of, any other form of compensation otherwise payable or to be
paid to the Participant. The Grant Notice and these Terms are collectively
referred to as the “Award Agreement” applicable to the Award.

2. Stock Units. As used herein, the term “Stock Unit” shall mean a non-voting
unit of measurement which is deemed for bookkeeping purposes to be equivalent to
one outstanding share of the Company’s Common Stock (“Share”) solely for
purposes of the Plan and this Award Agreement. The Stock Units shall be used
solely as a device for the determination of the payment to eventually be made to
the Participant if such Stock Units vest pursuant to this Award Agreement. The
Stock Units shall not be treated as property or as a trust fund of any kind.

3. Vesting. Subject to Section 8 below, the Award shall vest and become
nonforfeitable as set forth in the Grant Notice. (Each vesting date set forth in
the Grant Notice is referred to herein as a “Vesting Date”).

4. Continuance of Employment. The vesting schedule requires continued employment
or service through each applicable Vesting Date as a condition to the vesting of
the applicable installment of the Award and the rights and benefits under this
Award Agreement. Employment or service for only a portion of the vesting period,
even if a substantial portion, will not entitle the Participant to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in
Section 8 below or under the Plan.

Nothing contained in this Award Agreement or the Plan constitutes an employment
or service commitment by the Company, affects the Participant’s status as an
employee at will who is subject to termination with or without cause, confers
upon the Participant any right to remain employed by or in service to the
Company or any Subsidiary, interferes in any way with the right of the Company
or any Subsidiary at any time to terminate such employment or services, or
affects the right of the Company or any Subsidiary to increase or decrease the
Participant’s other compensation or benefits. Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Participant without his consent thereto.

5. No Shareholder Rights. The Participant shall have no rights as a shareholder
of the Company, no dividend rights and no voting rights with respect to the
Stock Units or any Shares underlying or issuable in respect of such Stock Units
until such Shares are actually issued to and held of record by the Participant.
No adjustments will be made for dividends or other rights of a holder for which
the record date is prior to the date of issuance of the stock certificate
evidencing such Shares.

 

2



--------------------------------------------------------------------------------

6. Restrictions on Transfer. Except as provided in Section 4(c) of the Plan,
neither the Award, nor any interest therein or amount or Shares payable in
respect thereof may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered, either voluntarily or involuntarily.

7. Timing and Manner of Payment of Stock Units. On or as soon as
administratively practical following each Vesting Date of the applicable portion
of the total Award pursuant to Section 3 or Section 8 (and in all events not
later than two and one-half (2 1/2) months after such vesting event), the
Company shall deliver to the Participant a number of Shares (either by
delivering one or more certificates for such Shares or by entering such Shares
in book entry form, as determined by the Company in its discretion) equal to the
number of Stock Units subject to this Award that vest on the applicable Vesting
Date, less Tax-Related Items (as defined in Section 10 below), unless such Stock
Units terminate prior to the given Vesting Date pursuant to Section 8. The
Company’s obligation to deliver Shares or otherwise make payment with respect to
vested Stock Units is subject to the condition precedent that the Participant or
other person entitled under the Plan to receive any Shares with respect to the
vested Stock Units deliver to the Company any representations or other documents
or assurances required pursuant to Section 13(c) of the Plan. The Participant
shall have no further rights with respect to any Stock Units that are paid or
that terminate pursuant to Section 8.

8. Effect of Termination of Employment. The Participant’s Stock Units shall
terminate to the extent such units have not become vested prior to the first
date the Participant is no longer employed by or providing services to the
Company or one of its Subsidiaries (the “Severance Date”), regardless of the
reason for the termination of the Participant’s employment with the Company or a
Subsidiary, whether with or without cause, voluntarily or involuntarily;
provided, however, that in the event such termination of employment is due to
the Participant’s death or Disability, (a) the Award shall vest with respect to
the number of Stock Units determined by multiplying (i) the number of
then-outstanding and unvested Stock Units subject to the Award that would have
otherwise vested pursuant to Section 3 on the next Vesting Date following the
Severance Date but for such termination of employment, by (ii) a fraction, the
numerator of which shall be the number of whole calendar months that have
elapsed between the Vesting Date that immediately preceded the Severance Date
(or, in the case of a termination prior to the initial Vesting Date, the Vesting
Commencement Date) and the Severance Date, and the denominator of which shall
be the number of whole calendar months between the Vesting Date that immediately
preceded the Severance Date (or, in the case of a termination prior to the
initial Vesting Date, the Vesting Commencement Date) and the next Vesting Date
following the Severance Date that would have occurred but for such termination
of employment; and (b) any Stock Units that are not vested after giving effect
to the foregoing clause (a) shall terminate. If any unvested Stock Units are
terminated hereunder, such Stock Units shall automatically terminate and be
cancelled as of the applicable Severance Date without payment of any
consideration by the Company and without any other action by the Participant, or
the Participant’s beneficiary or personal representative, as the case may be.

 

3



--------------------------------------------------------------------------------

9. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Company’s stock contemplated by Section 11 of the Plan
(including, without limitation, an extraordinary cash dividend on such stock),
the Committee shall make adjustments in accordance with such section in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award.

10. Responsibility for Taxes. Regardless of any action the Company and/or the
Participant’s employer (the “Employer”) take with respect to any or all income
tax (including U.S. federal, state and local tax and/or non-U.S. tax), social
insurance, payroll tax, payment on account or other tax-related items related to
the Participant’s participation in the Plan and legally applicable to the
Participant or deemed by the Company or the Employer to be an appropriate charge
to the Participant even if technically due by the Company or the Employer
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items is and remains the Participant’s responsibility and
may exceed the amount actually withheld by the Company or the Employer. The
Participant further acknowledges that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Award, including the grant of the
Stock Units, the vesting of the Stock Units, the delivery of Shares, the
subsequent sale of any Shares acquired at vesting and the receipt of any
dividends and/or dividend equivalents; and (ii) do not commit to and are under
no obligation to structure the terms of the grant or any aspect of the Award to
reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
any particular tax result. Further, if the Participant is or becomes subject to
tax in more than one jurisdiction, the Participant acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

Prior to the relevant taxable or tax withholding event, as applicable, the
Participant shall pay or make arrangements satisfactory to the Company and/or
the Employer to satisfy all withholding and payment on account obligations of
the Company and/or the Employer. In this regard, the Participant authorizes the
Company and/or the Employer, at its discretion and pursuant to such procedures
as it may specify from time to time, to satisfy withholding and all other
obligations with regard to all Tax-Related Items legally payable by the
Participant by one or a combination of the following:

(a) withholding from any wages or other cash compensation payable to the
Participant by the Company and/or the Employer;

(b) withholding otherwise deliverable Shares to be issued upon
vesting/settlement of the Award;

(c) arranging for the sale of Shares otherwise deliverable to the Participant
(on the Participant’s behalf and at the Participant’s direction pursuant to this
authorization), including selling shares as part of a block trade with other
Participants in the Plan; or

(d) withholding from the proceeds of the sale of Shares acquired upon
vesting/settlement of the Award.

 

4



--------------------------------------------------------------------------------

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding a number of Shares as described herein, for
tax purposes, the Participant is deemed to have been issued the full number of
Shares subject to the Award, notwithstanding that a number of the Shares are
held back solely for the purpose of paying the Tax-Related Items due as a result
of any aspect of the Participant’s participation in the Plan. The Participant
shall pay to the Company and/or the Employer any amount of Tax-Related Items
that the Company and/or the Employer may be required to withhold or account for
as a result of the Participant’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to deliver
to the Participant any Shares pursuant to the Participant’s Award if the
Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items as described in this Section.

11. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
deliver any documents related to the Award by electronic means or request the
Participant’s consent to participate in the Plan by electronic means. The
Participant hereby consents to receive all applicable documentation by
electronic delivery and to participate in the Plan through an on-line (and/or
voice activated) system established and maintained by the Company or a third
party vendor designated by the Company.

12. Data Privacy. The Participant acknowledges and consents to the collection,
use, processing and transfer of personal data as described in this Section 12.
The Company, its related entities, and the Participant’s employer hold certain
personal information about the Participant, including the Participant’s name,
home address and telephone number, date of birth, social security number or
other employee identification number, salary, nationality, job title, any Shares
or directorships held in the Company, details of all options or any other
entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in the Participant’s favor, for the purpose of managing and
administering the Plan (“Data”). The Company and its related entities may
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of the Participant’s participation in the Plan,
and the Company and its related entities may each further transfer Data to any
third parties assisting the Company or any such related entity in the
implementation, administration and management of the Plan. The Participant
acknowledges that the transferors and transferees of such Data may be located
anywhere in the world and hereby authorizes each of them to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the Plan, including any transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Participant’s behalf to a broker or to other third party with whom the
Participant may elect to deposit any Shares acquired under the Plan (whether
pursuant to the Award or otherwise).

13. Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Company at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Company’s records, or at such other address as either
party may hereafter designate in writing to the other. Any such notice shall be
given only when received, but if the Participant is no longer an employee of the
Company, shall be deemed to have been duly given by the Company when enclosed in
a properly sealed envelope addressed as aforesaid, registered or certified, and
deposited (postage and registry or certification fee prepaid) in a post office
or branch post office regularly maintained by the United States Government.

 

5



--------------------------------------------------------------------------------

14. Plan. The Award and all rights of the Participant under this Award Agreement
are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Award Agreement. The Participant acknowledges having
read and understood the Plan, the Prospectus for the Plan, and this Award
Agreement. Unless otherwise expressly provided in other sections of this Award
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Committee do not (and shall not be deemed to) create any rights in
the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Committee so conferred by
appropriate action of the Board or the Committee under the Plan after the date
hereof.

15. Entire Agreement. This Award Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan and this Award Agreement may be amended pursuant to Section 15 of the Plan.
Such amendment must be in writing and signed by the Company. The Company may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Participant hereunder, but
no such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

16. Limitation on the Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Award Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust. Neither the Plan nor any
underlying program, in and of itself, has any assets. The Participant shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the Stock Units,
and rights no greater than the right to receive the Common Stock as a general
unsecured creditor with respect to Stock Units, as and when payable hereunder.

17. Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

18. Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

19. Governing Law and Choice of Venue. This Award Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of
California without regard to conflict of law principles thereunder.

For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or this Award Agreement,
the parties hereby submit to the exclusive jurisdiction of the State of
California and agree that such litigation shall be conducted only in the courts
of Santa Clara Country, California, or the federal courts for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.

 

6



--------------------------------------------------------------------------------

20. Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. This
Award Agreement shall be construed and interpreted consistent with that intent.

21. Severability. The provisions of this Award Agreement are severable and if
any one of more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

22. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the Stock
Units and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

7